Citation Nr: 1011578	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  07-35 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a cervical spine 
disability, claimed as neck pain with numbness of the elbows 
and fingers.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1977, from January 1991 to March 1991, and from May 
2005 to September 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDINGS OF FACT

1.  A cervical spine disorder was clearly and unmistakably 
present prior to the Veteran's third period of active duty;

2.  The preexisting cervical spine disorder underwent a 
permanent increase in severity during active duty.


CONCLUSION OF LAW

Cervical spine disability was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence of record 
is sufficient to establish his entitlement to service 
connection for a cervical spine disability.  Therefore, no 
further development is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).
Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service. 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence that 
(1) the condition existed prior to service, and (2) the 
condition was not aggravated by service.  The claimant is not 
required to show that the condition increased in severity in 
service before VA's duty under the second prong of the 
rebuttal standard attaches.  Since 38 C.F.R. § 3.304(b) 
conflicts with 38 U.S.C.A. § 1111, the C.F.R. section is 
invalid and should not be followed.  VAOPGCPREC 003-03 (July 
16, 2003)

A preexisting condition will be considered to have been 
aggravated by military service where there is an increase in 
disability during that service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  However, aggravation of a pre-existing injury may not 
be conceded where the disability underwent no increase in 
severity during service, on the basis of all the medical 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. §1153; 38 C.F.R.§ 3.306(b); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for his cervical spine disorder, as he believes 
that this disability originated in service.  He asserts he 
injured his neck during training while on a humvee in 2005.  

The Veteran's third period of active service was from May 
2005 to September 2005.  Service treatment records do not 
include a report of physical examination at the beginning of 
that service, so there is no documentation of his physical 
condition when he reentered active service in May 2005.  
However, the Veteran has submitted evidence from February 
2005, prior to his third period of active duty, which shows a 
diagnosis of C5-6 degenerative disc disease (DDD) with 
cervical spondylotic radiculopathy.

As noted above, to rebut the presumption of soundness it must 
be shown by clear and unmistakable evidence that the veteran 
had an injury or disease prior to service.  By "clear and 
unmistakable evidence" is meant that which cannot be 
misunderstood or misinterpreted; it is that which is 
undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999). The 
Board finds at this point that the February 2005 medical 
report cited above clearly and unmistakably shows the Veteran 
had cervical DDD prior to his third period of active duty.
 
In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service, and then whether 
this constitutes an increase, permanent in nature, in the 
disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

The majority of the Veteran's service treatment records are 
unavailable.  However, the Veteran has submitted a number of 
copies of in-service medical reports from his third period of 
active duty from May to September 2005.  These records show 
complaints of right sided neck and arm pain since July 2005.  
The onset of the condition was described as sudden and 
insidious from July 2005, and was related to wearing body 
armor.  Cervical spondylosis with radiculopathy was 
indicated.  He was put on a limited profile in August 2005, 
and physical therapy was recommended.  

With respect to post-service medical records, it is evident 
that the Veteran is receiving ongoing treatment for a 
cervical spine disability.  During a March 2006 VA 
examination the Veteran was diagnosed with degenerative 
arthritis and intervertebral disc syndrome, along with 
peripheral nerve involvement.  Private medical records 
indicate that the Veteran received steroid injections for 
this condition in 2006.  Another private medical report from 
March 2006 notes that the Veteran was status-post neck 
injury, which terminated his reserve duty.  A diagnosis of 
degenerative disc disease was noted.  

With respect to whether this condition was aggravated by 
service, the record establishes that the Veteran was treated 
and put on a limited profiled as a result of this condition 
during the period of active duty service from May 2005 to 
September 2005.  Moreover, the post-service medical evidence 
supports continued treatment of a cervical spine disability.  
The record thus appears to show the disorder increased in 
severity during service, and the record does not contain a 
specific finding that such increase was due to the natural 
progress of the disorder.

Thus, the evidence does not clearly and unmistakably 
establish that this disability was not aggravated by service.  
Accordingly, the presumption of soundness has not been 
rebutted, and the Veteran is entitled to service connection 
for a cervical spine disability.

ORDER

Entitlement to service connection for a cervical spine 
disability, claimed as neck pain with numbness of the elbows 
and fingers, is granted.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


